Mr. Justice Stekrett,
dissenting:
The facts necessary to an understanding of the questions involved in this contention are so fully presented in the charge of the court that a brief reference to them will be sufficient.
It appears that a small stream, running through defendants’ land, several feet below the general level of the turnpike on which plaintiff was driving, formerly crossed the road at grade, near the point where the accident occurred. About fifteen years ago, the then owner of the land constructed an embankment or dam about eight feet high across the stream, on the northerly side of the turnpike and about fifteen feet therefrom, for the purpose of collecting the water, and thus forming an ice pond. On the south side of the road there was an ice house, and on the north a fence separating the road from the dam. While the embankment or dam remained thus about eight feet higher than the road, and separated from it by the fence, an accident, such as is the subject of this controversy, was practically impossible. In 1888, after defendants purchased the land, they obtained permission from the sequestrator of the turnpike company to raise the grade of the road at the point referred to, and in pursuance thereof they filled in about eight feet, turn-piked the new surface, constructed a culvert for the subterranean passage of the stream, and thus raised the road and their own land between it and the dam, to the level of the latter. The fence was of course removed. It was never rebuilt, nor was there any guard-rail put upon that side of the road. On the opposite side, the width of the road was somewhat contracted by the slope of the filling in, etc. In brief, the situation at the time of the accident was a somewhat narrower roadway *232for travel; the ice pond, on defendants’ land, about fifteen feet from the turnpike, and nearly level therewith; and a line of telegraph poles, about twelve feet within the line of the road on same side. The depression formerly existing in the turnpike, at the point where the stream crossed, was filled to about the general level of the adjacent portions of the road and top of the ice pond embankment.
The facts above outlined were either undisputed, or supported by evidence from which a jury would have no difficulty in finding them.
In March,1889, while plaintiff was'driving on the turnpike, at the point above described, his horse suddenly frightened, and, turning aside, ran into the ice pond, and plaintiff was badly injured. His contention is that the cause of his injury was the negligence of the defendants, which consisted not so much in their removing the natural and artificial barriers by which travelers on the turnpike were previously protected, and in so changing the situation that they were exposed to danger, as in their o'1 fission to make any provision for guarding against the dangfcx that was created by their acts.
In that part of his cnarge recited in the first specification, and in his answers to points quoted in the second, third, fourth, and seventh pecifications, respectively, the learned judge submitted the question of defendants’ negligence to the jury, under all the evidence. In affirming plaintiff’s third point, he in effect instructed the jury in the language thereof, that, “ if they believe the locality is such that the existence of the dam, in connection with other circumstances, such as the sudden frightening of the plaintiff’s horse, rendered the road at that point a place of peril and danger, the defendants, having undertaken to change the grade so as to bring it on a level with the dam, were bound to do whatever was reasonable and practicable in the erection of barriers to avert any danger that might be incident thereto.” The principle asserted in this point was explained and elaborated in the general charge, especially in the portion thereof that is embraced in the first specification. It was further emphasized in the refusal to charge, as requested by defendants, that they “ were not bound to protect travelers from injury, by erecting a guard along or in front of said embankment ” or dam, and saying to the jury in *233lieu thereof: “ It is your province and duty, under all the circumstances, to determine the question whether or not the defendants were bound to put up some protection.” If, under all the circumstances disclosed by the testimony, that question was one of fact for the jury, and not a question of law for the court, there was no error in the instructions complained of, and the judgment should be affirmed.
Sometimes it is not very easy to draw the line of distinction between questions that are exclusively for the jury and those that are properly for the court, but in this ease we think it was correctly done in accordance with established principles. In West Chester etc. R. Co. v. McElwee, 67 Pa. 311, it is said:
“ The law is well settled that what is and is not negligence in a particular case, is generally a question for the jury, and not for the court. It is always a question for the jury when the measure of duty is ordinary and reasonable care. In such cases, the standard of duty is not fixed, but variable. Under some circumstances, a higher degree of care is demanded than under others; and when the standard shifts with the circumstances, it is in its very nature incapable of being determined as matter of law, and must be submitted to the jury, to determine what it is, and whether it has been complied with. But when the standard is fixed, when the measure of duty is fixed by law, and is the same under all circumstances, its omission is negligence, and may be so declared by the court; and so, when there is such an obvious disregard of duty and safety as amounts to misconduct, the court may declare it to be negligence as matter of law. But, where the measure of duty is not unvarying, where a higher degree of care is demanded under some circumstances than under others, where both the duty and the extent of its performance are to be ascertained as facts, a jury alone can determine what is negligence, and whether it has been proved.”
As stated in Crissey v. Railway Co., 75 Pa. 83, the principle is as follows: “ Where the measure of duty is ordinary and reasonable care, it is always a question for the jury.” The same principle is recognized in numerous cases, among which are McCully v. Clarke, 40 Pa. 399; Hey v. Philadelphia, 81 Pa. 44; Fritsch v. Allegheny City, 91 Pa. 226; Burrell Tp. v. Uncapher, 117 Pa. 353 ; Plymouth Tp. v. Graver, 125 Pa. 24. *234In the latter ease, our Brother Clark, delivering the opinion of the court, said : “ In general, however, whether a dangerous place, not within the highway, but adjacent to it, or near it, is so near as to make travel unsafe, is a matter for' the jury. The question is whether the dangerous place is in such close proximity to the highway, as traveled and used, as to render the use of it unsafe. The decision of such a question is most appropriately made by the submission of it to the practical judgment and experience of a jury, upon a consideration of all the proofs respecting it.”
The language so fitly employed in that case may be applied with equal force to the case under consideration. Whether, in consequence of the local changes made by defendants, the pond, of considerable depth, etc., formerly elevated about eight feet above the turnpike, but now on a level therewith, was dangerous, and if so, whether it was in such close proximity to the public road as to render travel thereon dangerous, etc., were, according to all well-considered authorities, questions of fact for the jury. If the changes referred to had been made by the turnpike company, and suit had been brought against it for neglect of duty in not providing a guard-rail or other suitable protection against danger, the same questions would have arisen. By permission of the sequestrator, the changes were made by defendants, for their own convenience and benefit, and it thereby became their duty to provide such protection as the changed condition required, if any. The affirmance of defendants’ third, fourth, and fifth points would have had the effect of taking the case from the jury, and holding as matter of law that the defendants, who, for their own convenience and benefit, raised the grade of the turnpike to the level of their pond, and left it in that dangerous condition, without providing any protection whatever as a substitute for the embankment and the fence which they removed, were not guilty of any negligence. This would have been a wide and dangerous departure from well-settled principles. The question of negligence, of which there was an abundance of evidence, was clearly for the jury.
The case was carefully and correctly tried, and, in the absence of any reason for disturbing the verdict, I cannot assent to its reversal.